AMENDMENT NO. 1

 

        This Amendment No. 1 (this "Amendment"), dated as of January 28, 2005,
is entered into by and between PETROL OIL AND GAS, INC., a Nevada corporation
(the "Company"), and LAURUS MASTER FUND, LTD., a Cayman Islands company
("Laurus"), for the purpose of amending the terms of (i) the Secured Convertible
Term Note, dated October 28, 2004 (as amended, modified or supplemented from
time to time, the "Term Note") issued by the Company to Laurus and (ii) that
certain Registration Rights Agreement, dated as of October 28, 2004, by and
between the Company and Laurus (as amended, modified or supplemented from time
to time, the "Registration Rights Agreement"). Capitalized terms used herein
without definition shall have the meanings ascribed to such terms in the Term
Note.

 

        WHEREAS, the Company and Laurus have agreed to make certain changes to
the Term Note and the Registration Rights Agreement as set forth herein; and

 

        WHEREAS, in consideration of the agreements set forth herein, the
receipt of which is hereby acknowledged, the Company has agreed to issue an
additional common stock purchase warrant to Laurus to purchase up to 1,000,000
shares of the Common Stock of the Company (the "New Warrant");

 

        NOW, THEREFORE, in consideration of the above, and for other good and
valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties hereto agree as follows:

 

        1.     Laurus and the Company hereby agree that the Company shall not be
required to pay the Monthly Principal Amount due on the first business day of
December 2004, January 2005, February 2005, March 2005, April 2005 and May 2005,
and instead such Monthly Principal Amounts shall be due and payable on the
Maturity Date.

 

        Laurus and the Company hereby agree that the definitions of
"Effectiveness Date", "Filing Date" and "Warrants" set forth in the Registration
Rights Agreement shall be deleted in their entirety and the following new
definitions shall be inserted in lieu thereof:

 

>   

     "Effectiveness Date" means (i) with respect to the initial Registration
Statement required to be filed hereunder, March 31, 2005 and (ii) with respect
to each additional Registration Statement required to be filed hereunder, a date
no later than thirty (30) days following the applicable Filing Date.



>   

     "Filing Date" means, with respect to (i) the initial Registration Statement
required to be filed hereunder, a date no later than thirty (30) days following
the date hereof, (ii) with respect to shares of Common Stock issuable to the
Holder as a result of adjustments to the Fixed Conversion Price or Exercise
Price made pursuant to Section 3.4 of the Secured Convertible Term Note or
Section 4 of the Warrant or otherwise, thirty (30) days after the occurrence of
such event or the date of the adjustment of the Fixed Conversion Price or
Exercise Price and (iii) with respect to any Warrant issued after the date
hereof, the date which is thirty (30) days after the issuance of such Warrant
(provided that, with respect to the New Warrant (as defined in that certain
Amendment No.1 to the Note and this Agreement, dated as of January 28, 2005, by
and between the Company and Laurus), the "Filing Date" shall be the earlier of
(x) any date after the issuance of the New Warrant upon which the Company files
a registration statement with the Securities and Exchange Commission relating to
the resale of the common stock of the Company and (y) August 1, 2005.



--------------------------------------------------------------------------------

 

>   

     "Warrants" means, the Common Stock purchase warrants issued pursuant to the
Securities Purchase Agreement (including, without limitation, any Common Stock
purchase warrants issued after October 28, 2004 in connection with any
amendment, modification or supplementation to the Note, the Securities Purchase
Agreement, any Related Agreement or any other agreement related thereto).



        This Amendment shall be effective as of the date hereof following (i)
the execution and delivery of same by each of the Company and Laurus and (ii)
the execution and delivery of the New Warrant by the Company to Laurus.

 

        Except as specifically set forth in this Amendment, there are no other
amendments to the Term Note or the Registration Rights Agreement, and all of the
other forms, terms and provisions of the Term Note and the Registration Rights
Agreement remain in full force and effect.

 

        The Company hereby represents and warrants to Laurus that as of the date
hereof, before and after giving effect to this Amendment, (i) no Event of
Default exists, other than the December 2004 and January 2005 payments, and is
continuing and (ii) all representations, warranties and covenants made by
Company in connection with the Term Note and the Registration Rights Agreement
are true, correct and complete and all of Company's and its Subsidiaries'
covenant requirements have been met.

 

        This Amendment shall be binding upon the parties hereto and their
respective successors and permitted assigns and shall inure to the benefit of
and be enforceable by each of the parties hereto and its successors and
permitted assigns. THIS AMENDMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK. This Amendment may be
executed in any number of counterparts, each of which shall be an original, but
all of which shall constitute one instrument.

 

* * * *

--------------------------------------------------------------------------------

 

        IN WITNESS WHEREOF

, each of the Company and Laurus has caused this Amendment to be effective and
signed in its name effective as of the date set forth above.



 

 

                                                                                                   
PETROL OIL AND GAS, INC.

 

 

                                                                                                   
By:/S/Paul Branagan                     

                                                                                                        
Paul Branagan, President

 

 

                                                                                                   
LAURUS MASTER FUND, LTD.

 

 

                                                                                                   
By:/S/                                           

                                                                                                   
Name:

                                                                                                   
Title:

 

 

 

 